Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation:
“wherein the main body part includes: a pair of engagement holes formed to oppose each other across the central axis, and a pair of receiving holes which are open in a second surface in the direction of the central axis,”

This should be changed to 
“wherein the main body part includes: a pair of engagement holes formed to oppose each other across the central axis, and a pair of receiving holes which are open in a second surface of the main body part in the direction of the central axis,”

Based on the context of the claim 1, “a second surface” appears to be referring to the part of the “main body part”. However, the claim doesn’t ever explicitly state this. While this doesn’t necessarily raise an indefiniteness issue because based on the context of the claim the only element “a second surface” could reasonable refer to is that of “the main body part”, the fact that the second surface is part of the main body part should be included to improve clarity in the claim. Claims 2-6 are objected to as well based on dependency to claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stokes et al (US 3190286) hereafter known as Stokes.

Regarding claim 1:
Stokes discloses:
A joint ring [see Figs 1 and 2…. elements 20 and 24 and Claim 1 “A flexible tubular viewing probe”... A tubular shape implies a ring/circular shape… Thus elements 20 and 24 form a joint ring.] which constitutes a bending section of a medical manipulator [see Fig. 1 and Col. 1 lines 10-15… “Col. 1 lines 10-15… “probe having a plurality of segments centered by the pivoting means” A probe is a medical manipulator and the plurality of segments is a bending section], the joint ring comprising: 
a main body part formed in an annular shape [see Fig 2 element 20 and labelled “main body” in labelled figures below rejection to this claim]; and 
a pair of protrusion parts protruding from a first surface of the main body part in a direction of a central axis thereof and having spherical surfaces on protruding portions [see Fig. 2 elements 24 and labelled figures below; Also Col. 2 lines 45-50…. “The spherical pivot elements 24 are positioned diametrically opposite each other in the holes 22 in the segments 20.” The outer surface of element 24 is a spherical surface.],
wherein the main body part includes: 
a pair of engagement holes formed to oppose each other across the central axis [see labelled “engagement holes” in labelled figures below rejection to this claim], and 
a pair of receiving holes which are open in a second surface in the direction of the central axis, have sizes such that the spherical surfaces are configured to be capable of entering the receiving holes, and are formed to oppose each other across the central axis [see labelled “receiving holes” in labelled figures below rejection to this claim and Col. 1 lines 40-45…. “Each of the segments is constructed with a plurality of axially parallel holes angularly spaced at approximately 90° from each other.” And Col. 2 lines 45-50… “Each of the segments is formed with 4 holes in the radially outer portion of a segment labelled figures below rejection to this claim” While the labelled figure shows only one of the two receiving holes, based on this section it is clear there is another receiving hole across the central axis as there are a total of 4 holes (2 engagement holes and 2 receiving holes) staggered 90 degrees with each hole in each of the pairs being opposite the central axis of the other hole of the pair], 
the pair of protrusion parts include engagement parts which are configured to be capable of being inserted into the engagement holes, and are engaged and fixed to the main body part so that the spherical surfaces protrude toward the first surface side of the main body part by inserting the engagement parts into the engagement holes [see labelled “engagement parts” in labelled figures below rejection to this claim], and 
when a plurality of the joint rings are arranged in the direction of the central axis and the pair of protrusion parts of a first joint ring enter the pair of receiving holes of a second joint ring [see labelled “second joint ring” in labelled figure below] adjacent to the first joint ring [see labelled “first joint ring” in labelled figures below], the spherical surfaces of the first joint ring come into contact with receiving surfaces [see labelled “second ring receiving surfaces” in labelled figures below] inside the receiving holes of the second joint ring [see labelled “second joint ring receiving holes” in labelled figures below], and the first joint ring and the second joint ring become rotatable relative to each other with a line segment connecting centers of the respective spherical surfaces of the pair of protrusion parts of the first joint ring as a rotational center [see Fig. 2 and Col. 1 lines 45-60… “Alternate pairs of elements are angularly rotated relative to each other to permit a pivoting action in each of two planes normal to each other.” And “The pivot elements permit the segments to tilt relative to each other as the flexible members are tightened thereby providing a flexing of the probe in any desired direction.”]



    PNG
    media_image1.png
    867
    1131
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    935
    1092
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    894
    1157
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    905
    820
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    955
    890
    media_image5.png
    Greyscale


Regarding Claim 2, Col. 2 lines 50-60 [see “The opposite ends of any segment pivot relative to the next adjoining segment in planes 90° relative to each other. The pivot elements are alternately spaced 90° between adjacent successive segments.”] discloses how the segments pivot 90 degrees (shifted in phase) around the axis.


Regarding claim 3, 
wherein the protrusion part has a through hole extending to be parallel to the central axis [see Fig. 2 elements 25 and Col. 2 lines 55-60… “The central opening 25 in the element 24”], and 
the pair of receiving holes are formed to pass through the main body part to be parallel to the central axis [See rejection to claim 1. The labelled figures below rejection to claim 1 show receiving holes going through main body and of Col. 1 lines 40-45 and Col. 2 lines 45-50 describe receiving holes that are opposite each other parallel to the central axis.]


Regarding Claim 6:
A medical manipulator [see Fig. 1 and Col. 1 lines 10-15… “probe”…. A probe is a medical manipulator] comprising:
the bending section constituted using a plurality of the joint rings according to claim 1 [see rejection to claim 1 above].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes as applied to claim 1 and 3 above, and further in view of Allred et al (US 470294) hereafter known as Allred.
Stokes discloses the invention substantially as claimed including all the limitations of claims 1 and 3 above. Also, Stokes discloses placing steering wires inside the through holes [see Fig. 2 element 26 and Col. 3 lines 60-65… “the wire 26”].
However, it is not clear if the diameters of claimed holes change or not. Thus, Stokes fails to disclose “wherein a diameter of the through hole gradually increases toward both ends thereof in the direction of the central axis, and diameters of the pair of receiving holes gradually increase toward both ends thereof in the direction of the central axis”.
Allred discloses protrusion parts that have through holes that are double-tapered (i.e. a diameter of the through hole gradually increases toward both ends thereof in the direction of the central axis, and diameters of the pair of receiving holes gradually increase toward both ends thereof in the direction of the central axis) [see Fig. 6 element 26 is a projection element which has a minimal thickness in the center (at element 65)] for the purpose of reducing friction between a wire/cable element placed inside the through hole [see Col. 6 lines 30-40… “As aforementioned, the double-tapered nature of the passages and bores of the beads 20, 22, 26 and washers 16, in concert with the ball-and-socket action of the beads 20 and 22; substantially eliminates play or slack in the control cables 18, and reduces cable friction as well.”] in the analogous art of steerable surgical devices [see abstract… “A steering section for an endoscope or borescope employs a plurality of steering cables that pass through peripheral bores of axially aligned flat washers.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Stokes by making the through holes of the protrusion part have a hole with double-tapered shape similarly to that disclosed by Allred because this will reduce the friction of the wires inside of Stokes through holes. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes as applied to claim 1 above, and further in view of Steger et al (US 20120289946) hereafter known as Steger.
Stokes discloses the invention substantially as claimed including all the limitations of claim 1 above. 
However, Stokes doesn’t specify if the main body and protrusion parts are made of different materials or the same materials. Thus, Stokes fails to disclose “wherein the pair of protrusion parts are formed of a harder material than a material of the main body part”.
Steger discloses placing a coating made of harder material (than other elements of the surgical device) on the elements that undergo pivoting movement (i.e. element analogous to the pivoting protrusion parts) for the purpose of reducing friction, preventing wear and extending the life of the surgical instrument [see Fig. 2 element 212 and “Including a first toothed gear coating 604 on the surface of the first toothed gear 212 can prevent galling and wear on the first strut 226, leading to an extended operational life of the snake wrist structure 110. The wear-resistant coating can reduce friction between the first joint disk 202 and the second joint disk 232 resulting in less wear that can allow the use of softer materials in the manufacture of the first strut 226.” ] in the analogous art of jointed medical devices [see para 180… “The joint disk can include a plurality of through-holes around the perimeter (but not present in the center plane that lies parallel to the pivot axis or the center plane perpendicular to that plane) that allow actuation cables to pass through the joint.” And para 1… “The present invention relates generally to a medical instrument, and more particularly to a medical instrument for holding a mechanism attached therein in different positions”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Stokes’s protrusion parts (an element that undergoes pivoting movement) by including a material with a harder coating than the rest of surgical instrument similarly to that disclosed by Steger to reduce friction, prevent wear and extend the life of the surgical instrument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al (US 20140378767) hereafter known as Lee. Lee discloses a medical manipulator [see Fig. 1 and para 27… “FIG. 1 is a perspective view schematically illustrating an example of endoscope equipment according to an exemplary embodiment;” and para 4… “The endoscope generally includes an insertion part which is inserted into the interior of the examinee's body and includes a photographing module, a manipulator which is manipulated by a user to drive the photographing module”]. Lee further discloses this medical manipulator as having a bending section [see Fig. 2 element 110 and para 53… “a joint ring assembly 110”] that is made of multiple joint rings with each joint ring having a main body with an annular shape [see Figs. 2-3 elements 130… and para 57…“each joint ring 130 includes a joint ring body 131”] with a pair of protrusion parts with a pair of receiving holes [see Fig. 3 elements 133 and 133a and para 60… “The wire guide protrusions 133 and 134 include wire guide holes 133a and 134a penetrating therethrough in a direction parallel to the common center line L.”]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792